DETAILED ACTION
This correspondence is in response to the communications received July 28, 2020.  Claims 1-20 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Relevant Prior Art
Radosavjevic et al. (US 2007/0001219) Fig. 2D, shown below, discloses FinFets with shared source and drain regions and a gate, however the arrangement does not satisfy any of the independent claims because there is a lack of at least a disclosure with regard to the plural devices and how they are connected to each other.

    PNG
    media_image1.png
    331
    460
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 8,502,318) in view of Zhang et al. (US 2015/0206888).

    PNG
    media_image2.png
    290
    371
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    807
    605
    media_image3.png
    Greyscale

Regarding claim 11, Thomas discloses in Figs. 2 and 3 (provided above), a semiconductor device, comprising:



the first inverter comprising a first input node (node identified with T=1), a first load transistor (TLT), a first drive transistor (TDT) and a first output node (output of two gates of TLT and  TDT), 

the second inverter comprising a second input node (node identified with F=0), a second load transistor (TLF), a second drive transistor (TDF) and a second output node (output of two gates of TLF and TDF), 

the first output node being electrically connected to the second input node (gates of TLT and TDT connect to node identified as F=0) and the second output node being electrically connected to the first input node (gates of TLF and TDF are connected to node identified as T=1);

a first transfer transistor (TAF) connected to the first output node (TAF connects to output node identified as where gates of TLT and TDT converge at F=0); and

a second transfer transistor (TAT) connected to the second output node (TAT connects to output node identified as where gates of TLF and TDF converge at node identified by T=1),



at least one of the first and second load transistors, the first and second drive transistors, and the first and second transfer transistors comprises a multi-bridge channel transistor having a number of multi-bridge channels that is different from a number of multi-bridge channels of the other transistors (TFT and TLF both have two channels, TAT and TAF both have three channels and finally, TDT and TDF both have four channels, see Fig. 2).

Thomas does not explicitly disclose wherein,
the circuit is a latch circuit.

The prior art of Zhang, discloses,
wherein a circuit made up of two inverters and two transfer transistors is known in the art as a latch circuit (Fig. 1 and ¶ 0005 disclose this).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

the circuit is a latch circuit,



Regarding claim 12, Thomas et al. disclose the semiconductor device of claim 11, wherein the number of multi-bridge channels included in each of the first and second transfer transistors is less than the number of multi-bridge channels included in each of the first and second drive transistors (in Thomas Fig. 2, TAT and TAF both have three channels and finally, TDT and TDF both have four channels, see Fig. 2).

Regarding claim 14, Thomas et al. disclose the semiconductor device of claim 11, wherein the number of multi-bridge channels included in each of the first and second load transistors is less than the number of multi-bridge channels included in each of the first and second transfer transistors (in Thomas Fig. 2, TFT and TLF both have two channels, TAT and TAF both have three channels).

Regarding claim 15, Thomas et al. disclose the semiconductor device of claim 11, wherein the number of multi-bridge channels included in each of the first and second load transistors is less than the number of multi-bridge channels included in each of the first and second drive transistors (TFT and TLF both have two channels, versus TDT and TDF both have four channels, see Fig. 2 of Thomas).


13 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 8,502,318) in view of Zhang et al. (US 2015/0206888) in view of Hwu et al. (US 2015/0275383).

Regarding claim 13, Thomas et al. disclose the semiconductor device of claim 11, however Thomas et al. do not disclose the content of claim 11, and Hwu discloses at least in Fig. 20, wherein the transistor comprising the multi-bridge channels comprises:

a plurality of nano-bridges stacked apart from each other (three shown 2002, ¶ 0062 discusses the nanometer dimensions); and 

gate structures respectively surrounding the each of the plurality of nano-bridges (localized portion of G surrounds each of 2002), each of the gate structures comprising a gate insulating layer and a gate electrode (as discussed in ¶ 0062), 

wherein the nano-bridges comprise nano-wires or nano-sheets (“nanowires” discussed in ¶ 0062 and shown in Fig. 2).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the transistor comprising the multi-bridge channels comprises:

gate structures respectively surrounding the each of the plurality of nano-bridges, each of the gate structures comprising a gate insulating layer and a gate electrode,
wherein the nano-bridges comprise nano-wires or nano-sheets”,

in the invention or system of Thomas et al. as taught by Hwu, for the purpose of arranging a transistor which can be made in a diminutive size to increase device density and overall functionality.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.) Claims 1-10 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 19 of U.S. Patent No. 9,935,204 (hereinafter referred to as “204”). 
2.) Claims 1-20 were compared against parent application and now U.S. Patent No. 10,374,099 (hereinafter referred to as “099”), however as the analysis below discloses, certain features are not present and thus a double patenting rejection is not provided. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the parent application contains each of the instant application’s claimed limitations.

 It is noted here, that the repetition of the claim language in the following rejections will be included only when it is not readily apparent how the claims share similar limitations or when obviousness type rejection is required.  When claim numbers are only stated, it should be readily apparent to the reader, which limitations are shared by the instant application and the parent application.
Claims of the instant application
Claims of the 204 patent (the oldest and originally filed parent)
Claims of the 099 patent (next oldest, but after 204)
Claims of the 676 patent (least oldest, and after both 204 and 099)
Claim 1,
a semiconductor device, comprising:

A.) first and second multi-bridge 

B.) a first gate structure arranged in the first direction, the first gate structure surrounding the first and second multi-bridge channel structures;

C.) first and second source and drain regions located 

D.) a second gate structure arranged in the first direction and spaced apart from the first gate structure in the second direction, the second gate structure surrounding the first multi-bridge channel structure; and

E.) third source and drain regions located in the 
on respective sides of the second gate structure,

F.) wherein the first and second multi-bridge channel structures are surrounded with
the first and second gate structures, respectively, and 

G.) each of the first and second multi-
bridge channel structures comprises a plurality of nano-bridges serving as channels, 


substantially perpendicular to a plane defined by the first direction and the second
direction, and

I.) one of the first and second multi-bridge channel structures respectively surrounded by the first and second gate structures comprises a different number of nano-bridges from the other multi-bridge channel structures.

a memory device, comprising:

A.) a plurality of multi-bridge channel structures arranged in 

B.) a first gate structure extending in the first direction, the first gate structure surrounding  the first 

C.) a first source region and a first drain region located in the first multi-bridge channel structure on respective sides of the first gate structure;

C.) a second source region and a second drain region located in the second multi-bridge channel structure on respective sides of 

D.) a second gate structure extending in the first direction and spaced apart from the first gate structure in the second direction, the second gate structure surrounding the first multi-bridge channel structure;

a third source region and a third drain region located in the first multi-bridge channel structure on respective sides of the second gate structure;



a fourth source region and a fourth drain region located in the third multi-bridge channel structure on 

a fifth source region and a fifth drain region located in the fourth multi-bridge channel structure on respective sides of the third gate structure; 

a fourth gate structure extending in the first direction and spaced apart from the third gate structure in the second direction and spaced apart from the first gate structure in the first 

a sixth source region and a sixth drain region located in the fourth multi-bridge channel structure on respective sides of the fourth gate structure, 

G.) each of the plurality of multi-bridge channel structures comprising a plurality of nano-bridges as channels, 



at least one of the plurality of multi-bridge channel structures being different from the other of the plurality of multi-bridge channel structures in a number of the plurality of nano-bridges, 

I.) wherein each of the second multi-bridge channel structure and the third multi-bridge channel structure has a first number of the plurality of nano-bridges, wherein each of the first multi-bridge channel structure and the fourth multi-bridge channel structure has a second number of the plurality of nano-bridges, and wherein the first number is smaller than the second number.
surrounding the first 



it is noted that the term “nano-bridge” used in the instant application as just a different term to describe the same 

A.)  third and fourth clauses establish the plural nano-wire structures, with the directionality described in claim 6,

B.) first gate which surrounds the nano-wires is described in the third clause, gate surrounding both first and second nano-wires discussed in the last clause of claim 1, directionality again is discussed in claim 6,

C.) s/d discussed in the third clause for 

D.) second gate discussed in the fourth clause, and shown as surrounding the nano-wires,

E.) discussed in the fifth clause,

F.) last clause of claim 1,

G.) plural nano-wires per device as discussed in clauses 3 and 4 of claim 1,



I.) discussed in claim 3.

Claim 7 also reads on claim 1 of the instant application, again, it is noted that the term “nano-bridge” used in the instant application as just a different term to describe the same nano wire, bridge, tube, etc., 

A.) clauses 1, 5, and 6 meet this limitation,

B.) clauses 5, 6 and 9,



D.) directionality discussed in claims 11 and 12,

E.) seventh clause of claim 7,

F.) fifth and sixth clauses of claim 7,

G.) although the term channel is not explicitly stated with regard to the nano-wires, official notice is taken here to provide the rationale that a channel is an obvious component of the claimed 

H.) directionality discussed in claims 11 and 12,

I.) different nano-wire plural amounts per separate device discussed in the second to last clause of claim 7.



N/A, due the reasons provided above.
N/A
Claim 3,
wherein a number of nano-bridges included in the second multi-bridge channel structure surrounded with the first gate structure is less than a number of 

N/A
N/A
Claim 4,
a number of nano-bridges included in the first multi-bridge channel structure surrounded by the second gate structure is less than a number of nano-bridges included in the first multi-bridge channel structure surrounded by the first gate structure.
See element I.) of claim 17.
N/A
N/A
Claim 5,
wherein the first and second multi-bridge 

N/A
Claim 2.
Claim 6,
6. The semiconductor device of claim 1, further comprising:

third and fourth multi-bridge channel structures arranged in the second direction and sequentially spaced apart from the second multi-bridge channel structure and from one another in a first direction;

a third gate structure spaced apart from the first gate structure in the second direction and spaced apart from the second gate structure in the first direction, the third gate structure surrounding 

fifth source and drain regions located in the third and fourth multi-bridge channel structures on respective sides of the third gate structure;

a fourth gate structure spaced apart from the first gate structure in the first direction, the fourth gate structure surrounding the fourth multi-bridge channel structure; and

sixth source and drain regions located in the fourth multi-bridge channel structure on respective sides of the fourth gate structure.



The plural multi-bridge devices are met by the first through fourth multi-bridge channel 

wherein a number of nano-bridges included in the third multi-bridge channel structure surrounded by the third gate structure is less than a number of nano-bridges included in the fourth multi-bridge channel structure surrounded 

N/A
Eighth clause of claim 7 discusses the content of this claim.
Claim 8,
wherein a number of nano-bridges included in the third multi-bridge channel structure surrounded by the third gate structure is less than a number of nano-bridges included in the fourth multi-bridge channel structure surrounded by the third gate structure.
See element I.) of claim 17.
N/A
N/A
Claim 9,
a number of nano-bridges included in the fourth multi-bridge channel structure surrounded 

N/A
N/A
Claim 10,
wherein the third and fourth multi-bridge channel structures, the third gate structure, and the fourth and fifth source and drain regions comprise a second load transistor and a second drive transistor that is electrically connected to the second drive 

N/A
N/A
Claim 11, A semiconductor device, comprising:

a latch circuit comprising a first inverter and a second inverter, the first inverter comprising a first input node, a first load transistor, a first drive transistor and a first output node, the second inverter comprising a 

a first transfer transistor connected to the first output node; and

a second transfer transistor 

wherein each of the first and second load transistors, the first and second drive
transistors, and the first and second transfer transistors comprising a multi-bridge
channel transistor, and at least one of the first and second load transistors, the first and
second drive transistors, and the first and second transfer transistors comprises a multi-

from a number of multi-bridge channels of the other transistors.

N/A – no discussion of latch circuit.
N/A – no discussion of latch circuit.

wherein the number of multi-bridge channels included in each of the first and second transfer transistors is less than the number of multi-bridge channels included in each of the first and second drive transistors.
N/A
N/A
N/A
Claim 13,


a plurality of nano-bridges stacked apart from each other; and

gate structures respectively surrounding the each of the plurality of nano-bridges, each of the gate structures comprising a gate insulating layer and a gate electrode,



N/A
N/A

14. The semiconductor device of claim 11, wherein the number of multi-bridge channels included in each of the first and second load transistors is less than the number of multi-bridge channels included in each of the first and second transfer transistors.
N/A
N/A
N/A
Claim 15,
15. The semiconductor device of claim 11, wherein the number of multi-

N/A
N/A
Claim 16, 
A semiconductor device, comprising:

A.) first to fourth multi-bridge channel structures arranged in a second direction and sequentially spaced apart from one another in a first direction that is substantially 

B.) a first gate structure arranged in the first direction, the first gate structure surrounding the first and second multi-bridge channel structures;

C.) first and second source and drain regions located in the first and second multi-bridge channel structures on respective sides of the first gate structure;



E.) third source and drain regions located in the first multi-bridge channel structure on respective sides of the second gate structure;

F.) a third gate structure spaced 

G.) fifth source and drain regions located in the third and fourth multi-bridge channel structures on respective sides of the third gate structure;



I.) sixth source and drain regions located in the fourth multi-bridge channel structure on respective sides of the fourth gate structure, 

J.) wherein the first to fourth multi-bridge channel structures are 

K.) at least one of the first to fourth multi-bridge channel 


A.) four multi-bridge channel structures are claimed,

B.) second clause, “a first gate structure…”,

C.) third and fourth clauses,

D.) fifth clause,

E.) sixth clause,

F.) seventh clause,

G.) ninth clause,

H.) tenth clause,

I.) eleventh clause,

J.) twelfth clause,

K.) met by the last four clauses of the claim.
surrounding the first and second multi-bridge channel structures” does not appear in any of the claims.

N/A for at least the reason that “ a first gate structure arranged in the first direction, the first gate structure surrounding the first and second multi-bridge channel structures;” is not claimed.

wherein a number of nano-bridges included in each of the second and third multi-bridge channel structures surrounded by the first and third gate structures is less than a number of nano-bridges included in each of the first and fourth multi-bridge channel 

N/A
N/A
Claim 18,
wherein a number of nano-bridges included in each of the second and third multi-bridge channel structures surrounded with the first and third gate structure is less than a number of nano-bridges included in each of the first and fourth multi-bridge channel structures surrounded by the first and third gate structures.
Last four clauses of claim 17.
N/A
N/A
Claim 19,
 wherein a number of nano-bridges 


N/A
Claim 20,
wherein the first and second multi-bridge channel structures, the first gate structure, and the first and second source and drain regions comprise a 
the first multi-bridge channel structure, the second gate structure, and the third source and drain regions comprise a first transfer transistor,
the third and fourth multi-bridge channel structures, the third gate structure, and
the fourth and fifth source/drain regions comprise a 
drive transistor that is electrically connected to the second load transistor, and
the fourth multi-bridge channel structure, the fourth gate structure, and the sixth
source and drain regions comprise a second transfer transistor.

N/A
N/A



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893